DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings as submitted by Applicant on 05/25/2021 have been accepted.

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claim 10 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claim 10 is directed to a transaction method (see at least paragraph [0009] and at least claim 10 of the pending application), which is considered an abstract idea.  The claim(s), when examined on a limitation-by-limitation basis and in ordered combination, do not include inventive concept.
Abstract Idea Analysis
Exemplary claim 1 recites the following abstract concepts that are considered to be at least a part of the abstract idea: 
Limitation 1 – selling to a user, a withdrawal point exchangeable for money;

	Here, the examiner has found that the claims are not directed to “an improvement to computer technology," 
	collecting, displaying, and manipulating data was found to be a certain method of organizing human activity; creating an index and using that index to search for and retrieve data, was found to be a method of organizing human activity; collecting information, analyzing the information, and displaying certain results, was found to be a certain method of organizing human activity; collecting and comparing known information, was found to be an idea of itself; and data recognition and storage, where this was found to be an idea of itself.  The examiner submits that the claimed invention discloses collecting, storing, displaying, and manipulation of data and display of results, which was found to be an abstract idea.
	
 	As indicated above, the examiner finds the abstract idea to include at least the judicial descriptor(s) of: certain methods of organizing human activity and an idea of ‘itself’.  

Significantly More Analysis
 	In applying step two of the Alice analysis, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).  The examiner looks to see whether there are any “additional features” in the claims that constitute an “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  
 	As an example, the Federal Circuit has indicated that “inventive concept” could be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); But see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.”  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’).”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
	For this step, examiners have been instructed to rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, and conventional.  The courts have, for instance, recognized the following computer functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner:
performing repetitive calculations, 
receiving, processing, and storing data,
electronically scanning or extracting data from a physical document, 
electronic recordkeeping, 
automating mental tasks, and
receiving or transmitting data over a network, e.g., using the Internet to gather data.
See July 2015 Update: Subject Matter Eligibility.  The examiner refers to the following exemplary generically-recited computer elements and their associated functions, which are considered to be routine, conventional, and well-understood:

Generic Computer Element 1 – a transaction system configured to:
sell withdrawal points 
receive withdrawal points and dispense money in exchange for said points.
	In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Accordingly, when considered 
 
	


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin et al (US 2014/0297526).


Regarding claim 1, the prior art discloses a transaction system capable of withdrawing money, comprising: a management apparatus configured to manage information on a withdrawal point that is exchangeable for money; and a transaction apparatus configured to receive a request for a withdrawal transaction to be performed by using the withdrawal point and dispense money for the withdrawal transaction ([0038-00341] “Each also comprises a service function 402 for accepting a user input specifying a cash-handling operation, and for submitting a request for the cash-handling operation to the control module 414 on the server 114 via the network 108 and/or 102. The service function may comprise a portion of code stored on a storage device of the respective workstation and arranged to be executed on the respective workstation”). Regarding claim 2, the prior art discloses the transaction system according to claim 1, wherein the transaction apparatus is configured to dispense the money in exchange for the withdrawal points corresponding to a total amount of a first amount of money that is desired to be withdrawn by a user and a second amount of money that is a commission charged to the user for the withdrawal transaction ([0019 and 0020]). The examiner submits that charging a fee for a cash in transit transaction was commonplace within the art at the time of filing, as well as charging a fee for the dispensation of funds from a machine and as such, is considered by the examiner to be implicit within the disclosure of the applied prior art of record.Regarding claim 3, the prior art discloses the transaction system according to claim 2, wherein the second amount of money is set based on a content of the withdrawal transaction ([0020]). Regarding claim 4, the prior art discloses the transaction system according to claim 2, wherein the second amount of money is set for each of denominations of money being stored in the transaction apparatus, based on an inventory amount of money of each denomination ([0033]). Regarding claim 5, the prior art discloses the transaction system according to claim 2, wherein the second amount of money is changeable for each denomination through an operation terminal see [0044] “the request may specific a particular currency. In embodiments, the request may specify one or more particular denominations of coin or note, or put a condition on the denominations (e.g. nothing larger than a certain denomination, or nothing smaller). In embodiments the user may only specify a total amount and the service function 402 on the respective workstations 112, 116, 118c, 204 or 304 formulates the requested denominations”). Regarding claim 6, the prior art discloses the transaction system according to claim 1, wherein the management apparatus is configured to exchange information on a plurality of transaction apparatuses, with an external device ([0043] “In some embodiments the request may specify which cash-handling machine 202 the operation is requested from, i.e. which machine 202 the cash is to be collected from or deposited into. Alternatively for some requests a particular machine 202 need not necessarily be specified, and the system may allow the option of collecting or depositing cash at any of a plurality of cash-handling machines 202”). Regarding claim 7, the prior art discloses the transaction system according to claim 6, wherein the management apparatus is configured to accept a reservation for the withdrawal transaction from the external device (see [0044] “the request may specific a particular currency. In embodiments, the request may specify one or more particular denominations of coin or note, or put a condition on the denominations (e.g. nothing larger than a certain denomination, or nothing smaller). In embodiments the user may only specify a total amount and the service function 402 on the respective workstations 112, 116, 118c, 204 or 304 formulates the requested denominations. This may be referred to as a note reservation. Alternatively the denomination need not be specified.”) Regarding claim 8, the prior art discloses the transaction system according to claim 6, wherein the information on the plurality of transaction apparatuses includes a denomination and a quantity of money of the denomination withdrawable from each transaction apparatus (see at least paragraph [0044]).Claims 9 and 10 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687